Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 2, 2016

                                       No. 04-16-00437-CV

                                       Michael E. GEIGER,
                                            Appellant

                                                 v.

                                        Paul A. HAMPEL,
                                             Appellee

                   From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CI13615
                            Honorable Renée Yanta, Judge Presiding


                                          ORDER
        Appellant Michael E. Geiger filed a notice of appeal on July 5, 2016. On July 27, 2016,
we ordered appellant, on or before August 26, 2016, to pay the appellate filing fee or to provide
written proof to this court that he is excused by statute or rules from paying the filing fee.

        On August 31, 2016, the Texas Supreme Court signed an order approving amendments to
the Texas Rules of Civil Procedure and the Texas Rules of Appellate Procedure. The order
provides that the amendments are effective September 1, 2016, and apply to any contest of, or
challenge to, a claim of inability to afford payment of court costs that is pending on September 1.
As amended, Rule 20.1(b)(1) of the Texas Rules of Appellate Procedure provides that a party
who filed a statement of inability to afford payment of court costs in the trial court is not required
to pay appellate filing fees unless the trial court overruled the party’s claim of indigence. See
TEX. R. APP. P. 20.1(b)(1). Rule 20.1(b)(2) provides that to establish the right to proceed without
paying the appellate filing fee a party must communicate to the appellate court clerk in writing
that he is presumed indigent under this rule. See id. at 20.1(b)(2).

       Here, appellant filed a letter on August 25, 2016, stating that his “in forma pauperis status
was timely filed herein.” The clerk’s record shows that the trial court found appellant to be
indigent and denied a motion to rule for costs. We conclude that appellant has satisfied the
requirements of Rule 20.1(b) and, therefore, is excused from paying the filing fee in this appeal.

        Additionally, the court reporter filed a notification of late record in this appeal, stating
that the reporter’s record has not been filed because appellant is not entitled to appeal without
paying the reporter’s fee, and the appellant has failed to pay the fee or make arrangements to pay
the fee for preparing the reporter’s record. The comment to the 2016 change to Rule 20.1
provides that Texas Rule of Civil Procedure 145 governs a court reporter’s claim concerning
whether a party is unable to afford court costs for preparation of the reporter’s record. Under
Rule 145(f)(3), a court reporter may move for the trial court to require a party who claims he is
unable to pay for the filing of the reporter’s record to prove his inability to afford costs. TEX. R.
CIV. P. 145(f)(3). The court reporter’s notification of late record is NOTED. The reporter’s
record is due on or before September 23, 2016.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court